                  Case 2:20-cv-01850 Document 1 Filed 12/28/20 Page 1 of 6




 1
 2
 3                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE
 5
 6   PEARL IP LICENSING LLC,
                                                         CASE NO. 20-CV-1850
 7
                 Plaintiff,
 8                                                      COMPLAINT FOR PATENT
          v.                                            INFRINGEMENT
 9
     HTC AMERICA, INC.,
10
                 Defendant.                              JURY TRIAL DEMANDED
11
12
13          Plaintiff Pearl IP Licensing LLC, by and through the undersigned counsel,

14   files this Complaint for patent infringement against Defendant, and in support
15
     states, all upon information and belief:
16
17                                               PARTIES
18
19
            1.        Plaintiff Pearl IP Licensing LLC (“Pearl IP” or “Plaintiff”) is a limited
20
     liability company organized and existing under the laws of the State of Texas and
21
22   having its registered office at 815 Brazos St, Ste 500, Austin, TX 78701 and an
23
     office address at 2108 Dallas Pkwy, Ste 214 - 1042, Plano, TX 750 93-4362.
24
25
26
27   COMPLAINT
                                                                MANN LAW GROUP PLLC
                                                                1420 Fifth Avenue, Suite 2200
     20-cv-1850 - 1                                             Seattle, WA 98101
28                                                              Phone: 206-436-0900
                   Case 2:20-cv-01850 Document 1 Filed 12/28/20 Page 2 of 6




             2.        Defendant HTC America, Inc. (“HTC” or “Defendant”) is a

 1   corporation organized and existing under the laws of the State of Washington, with
 2
     a principal place of business at 308 Occidental Avenue South – Suite 300, Seattle,
 3
 4   Washington 98104. HTC is registered to do business, and has a registered office,

 5   in this State at Cogency Global, Inc., 1780 Barnes Boulevard SW, Tumwater,
 6
     Washington 98512.
 7
 8                                 JURISDICTION AND VENUE
 9
10           3.        Defendant conducts business operations within the Western District of
11
     Washington. Defendant has directly and/or through subsidiaries or intermediaries
12
13   committed and continues to commit acts of infringement in this District by, among

14   other things, offering to sell and selling products that infringe the patent-in-suit.
15
16           4.        Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(d).
17
     Defendant is registered to do business in the State of Washington, has an office in
18
     the State of Washington, has transacted business in the Western District of
19
20   Washington and has committed acts of direct infringement in the Western District
21
     of Washington.
22
23           5.        Venue is proper in this District pursuant to 28 U.S.C. § 1400(b).
24
     Defendant maintains a regular and established place of business in this District.
25
26
27    COMPLAINT
                                                                MANN LAW GROUP PLLC
                                                                1420 Fifth Avenue, Suite 2200
      20-cv-1850 - 2                                            Seattle, WA 98101
28                                                              Phone: 206-436-0900
                   Case 2:20-cv-01850 Document 1 Filed 12/28/20 Page 3 of 6




                                            PATENT 6,819,539

 1
             6.        U.S. Patent No. 6,819,539, entitled “Method For Circuit Recovery
 2
 3   From Overstress Conditions” (the “539 Patent”) was duly and legally issued on

 4   November 16, 2004. A true and correct copy of the ’539 Patent is attached as
 5
     Exhibit A.
 6
 7           7.        The ‘539 Patent disclosed and exemplified a unique and valuable
 8
     apparatus for circuit recovery from overstress conditions, comprising circuits for
 9
10   detecting an event and resetting a device when the event is a first predetermined
11   type and circuits for providing recovery when the event is a second predetermined
12
     type. (See ‘539 Patent Abstract).
13
14
             8.        Plaintiff is the named assignee of, owns all right, title and interest in,
15
16   and has standing to sue and recover all past damages for infringement of the ‘539

17   Patent.
18
19                         COUNT I – INFRINGEMENT OF THE ’539 PATENT

20
             9.        Plaintiff restates and incorporates by reference the foregoing
21
22   allegations.
23
24
25
26
27    COMPLAINT
                                                                  MANN LAW GROUP PLLC
                                                                  1420 Fifth Avenue, Suite 2200
      20-cv-1850 - 3                                              Seattle, WA 98101
28                                                                Phone: 206-436-0900
                  Case 2:20-cv-01850 Document 1 Filed 12/28/20 Page 4 of 6




            10.       In violation of 35 U.S.C. §271, Defendant directly infringed at least

 1   claim 8 of the ‘539 Patent by selling apparatus within the scope of claim 8 of the
 2
     ‘539 Patent (“Accused Instrumentality”).
 3
 4          11.       Attached hereto as Exhibit B, and incorporated herein by reference, is
 5
     a claim chart detailing the correspondence between one exemplary version of an
 6
 7   Accused Instrumentality and claim 8 of the ’539 Patent.
 8
 9          12.       Defendant has had knowledge of infringement of the ‘539 Patent at

10   least as of the service of the present Complaint.
11
12          13.       As a result of Defendant’s infringement of the ’539 Patent, Plaintiff
13
     has suffered damages.
14
15          14.       Plaintiff is entitled to a money judgment in an amount adequate to
16
     compensate for Defendant’s infringement, but in no event less than a reasonable
17
18   royalty for the use made of the invention by Defendant, together with interest and
19   costs as fixed by the Court.
20
21          15.       Plaintiff reserves the right to modify its infringement theories as
22
     discovery progresses in this case; it shall not be estopped for infringement
23
24   contention or claim construction purposes by the claim charts that it provides with

25   this Complaint. The claim chart depicted in Exhibit B is intended to satisfy the
26
27   COMPLAINT
                                                               MANN LAW GROUP PLLC
                                                               1420 Fifth Avenue, Suite 2200
     20-cv-1850 - 4                                            Seattle, WA 98101
28                                                             Phone: 206-436-0900
                   Case 2:20-cv-01850 Document 1 Filed 12/28/20 Page 5 of 6




     notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure and

 1   does not represent Plaintiff’s preliminary or final infringement contentions or
 2
     preliminary or final claim construction positions.
 3
 4                                       DEMAND FOR JURY TRIAL
 5
 6           16.       Plaintiff demands a trial by jury of any and all causes of action.
 7
 8                                     PRAYER FOR RELIEF
 9
10           Plaintiff Pearl IP respectfully requests that the Court find in its favor and

11   against Defendant, and that the Court grant Plaintiff the following relief:
12
             a.        an adjudication that Defendant has infringed the ’539 Patent;
13
14           b.        an award of damages to be paid by Defendant adequate to compensate

15   Plaintiff for Defendant’s past infringement of the ’539 Patent through its
16
     expiration, including pre-judgment and post-judgment interest, costs, expenses,
17
18   and an accounting of all infringing acts; and
19   //
20
     //
21
22   //
23   //
24
     //
25
26   //
27    COMPLAINT
                                                                 MANN LAW GROUP PLLC
                                                                 1420 Fifth Avenue, Suite 2200
      20-cv-1850 - 5                                             Seattle, WA 98101
28                                                               Phone: 206-436-0900
                  Case 2:20-cv-01850 Document 1 Filed 12/28/20 Page 6 of 6




            c.        any and all such further relief at law or in equity that the Court may

 1   deem just and proper, including but not limited to attorneys’ fees.
 2
            DATED this 28th day of December, 2020.
 3
 4                                             By: s/ Philip P. Mann
 5                                             Philip P. Mann, WSBA No. 28860
                                               MANN LAW GROUP PLLC
 6                                             1420 Fifth Avenue, Suite 2200
 7                                             Seattle, WA 98101
                                               Telephone: (206) 436-0900
 8                                             email: phil@mannlawgroup.com
 9
                                               Howard L. Wernow
10
                                               (Pro Hac Vice to be applied for)
11                                             SAND, SEBOLT & WERNOW CO., LPA
                                               Aegis Tower - Suite 1100
12                                             4940 Munson Street, N. W.
                                               Canton, Ohio 44718
13                                             Telephone: (330)244-1174
                                               Facsimile: (330) 244-1173
14                                             Email: howard.wernow@sswip.com
15
                                               Counsel for Plaintiff
16                                             PEARL IP LICENSING LLC,
17
18
19
20
21
22
23
24
25
26
27   COMPLAINT
                                                              MANN LAW GROUP PLLC
                                                              1420 Fifth Avenue, Suite 2200
     20-cv-1850 - 6                                           Seattle, WA 98101
28                                                            Phone: 206-436-0900
